 

OHIO LIGHTER THAN AIR UAS CONSORTIUM TEAMING AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into this 23rd day of
August, 2013 (the “Effective Date”) by and between World Surveillance Group
Inc., a Delaware corporation duly organized under law and having a place of
business at State Road 405, Building M6-306A, Room1400, Kennedy Space Center, FL
32815 (hereinafter referred to as “WSGI”), The Trident Group, Ltd., an Ohio
corporation duly organized under law and having a place of business at 4196
Hobbs Landing Drive West, Dublin, Ohio 43017 (hereinafter referred to as
“Trident”), EWA TRIAD, LLC, a Delaware corporation duly organized under law and
having its principal place of business at 13873 Park Center Road, Suite 500,
Herndon, VA 20171 (hereinafter referred to as “EWA TRIAD”), and Advanced Virtual
Engine Test Cell, Inc., an Ohio non-profit corporation duly organized under law
and having a place of business at 41770 Allium Court, Springfield, Ohio 45505
(hereinafter referred to as “AVETEC,” and together with WSGI, Trident, and EWA
TRIAD, the “Parties”). Each Party to this Agreement may also hereinafter be
referred to as a “Consortium Member.”

 

WHEREAS, WSGI has developed a lighter than air unmanned aerial vehicle, for
which it has filed a U.S. patent application, called the Argus One;

 

WHEREAS, the above identified parties, because of their diverse capabilities,
have determined that they would benefit from a team arrangement between their
respective organizations in order to develop the best management and technical
approach for efforts hereinafter referred to as “the Program” as defined below;

 

WHEREAS, this Agreement is entered into to enable each party to enjoy the
benefits of the other party’s capabilities in areas of work which are not
independently available within the respective companies; and

 

WHEREAS, the Parties desire through the continued research, development and
commercialization of the Argus One airship, using the resources of the
Consortium Members, to attempt to create a low, mid and high altitude lighter
than air UAS industry in Ohio and assist the Ohio/Indiana UAS Test Center by
fostering the growth of Ohio and the nearby states as a preeminent aerospace and
UAS center (the “Program”).

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, accepted and agreed to, the Parties, intending to be legally
bound, agree to the terms set forth below.

 

1.            ADDITIONAL CONSORTIUM MEMBERS. Following the Effective Date,
additional parties may be added to this Agreement at any time by vote of a
majority of the then Consortium Members, which majority must include WSGI (a
“Majority”). To become a Consortium Member, such party will sign (i) a signature
page to this Agreement in the Form of Exhibit A hereto, and (ii) the
Nondisclosure Agreement in the Form of Exhibit B hereto.

 



 

 

 

2.             WSGI CONTROL. WSGI shall have ultimate control over all decisions
relating to the research, development, testing, marketing, and sale of the Argus
One product line and the Program, provided, however, that all Consortium Members
shall initiate ideas and participate fully in the decision-making process
regarding all aspects of the Program.

 

3.             RELOCATION OF ARGUS ONE. Trident, with assistance from WSGI but
at its cost, will transfer the Argus One airship and all related equipment,
spare parts, designs, drawings, test logs, computer programs, intellectual
property and all other materials in whatever form, electronic, digital or
physical, related to the Argus One airship (the “Argus One Materials”) from
Eastcor Engineering’s facility in Easton, Maryland to a secure facility in Ohio
that is suitable to the uses of the Argus One Materials as set forth in the
Agreement. The Argus One Materials shall be packaged up and ready for transfer
upon a date requested by Trident. From the point of transfer of the Argus One
Materials from Eastcor to Trident, Trident shall be responsible for, and shall
hold such Argus One Materials for, the benefit of WSGI and shall secure the
Argus One Materials at such facility using a standard of care at least equal to
that which it uses for its own assets, materials and/or products. This same
standard of care shall be used by all Consortium Members with regards to the
Argus One Materials during the term of this Agreement.

 

4.             WORKING GROUP. Each Consortium Member will identify an individual
(a “Point of Contact”) who shall be responsible for interfacing with the other
Consortium Members – the initial Points of Contact shall be: Glenn Estrella for
WSGI (State Road 405, Building M6-306A, Room1400, Kennedy Space Center, FL
32815, phone: 646-206-1073, email: gestrella@wsgi.com); Terry Hofecker for
Trident (4196 Hobbs Landing Drive West, Dublin, Ohio 43017, phone: 614-581-9893,
email: terry.hofecker@tridentusa.biz); and Greg Carter for EWA TRIAD (2661
Commons Blvd., Suite 132, Beavercreek, Ohio 45431, phone: 937- 234-7084, email:
gcarter@ewa.com), and James Mainord For AVETEC (41770 Allium Court, Springfield,
Ohio 45505, phone: 937-322-2451, email: jmainord@avetec.org). The Points of
Contact will work together to develop a working team (the “Working Team”) to
accomplish the Program as set forth in this Agreement. The Working Team shall
meet as soon as possible, along with invited outside participants deemed
necessary for the task (each of whom shall have previously signed a
nondisclosure agreement in substantially the form of Exhibit B hereto), to
evaluate the technical status of the Argus One airship and establish research
objectives, procedures and specific projects to efficiently facilitate and
advance the Program. The Working Team will assign responsibilities to individual
or groups of Consortium Members as appropriate based on the skills and resources
of such Members and target estimated timelines for each specific objective,
procedure and project. The Working Team shall meet at least monthly to discuss
the status of the Program.

 

5.             SPECIFIC PROJECT TEAMS. The Working Team may establish specific
targeted project teams as necessary to address identified research or
development projects or issues. These targeted project teams will regularly
report to the Working Team either at the conclusion of their project, at pre-set
milestones, or at a minimum at each monthly Working Team meeting

 

6.             COOPERATION. Consortium Members agree to cooperatively work
together to achieve all objectives, targets and timeframes identified as part of
their project teams. Consortium Members will share data, ideas, materials,
facilities and resources and will coordinate and work together as teammates
during all phases of the Agreement as shall be required or appropriate in the
best interests of the Program.

 



 

 

 

7.             CONFIDENTIALITY. It is expected that during the term of this
Agreement the Consortium Members will disclose to each other information that is
considered proprietary or confidential. All information disclosed by the
Consortium Members shall be subject to the terms and conditions set out in the
attached Nondisclosure Agreement executed by the Parties on the Effective Date,
which is made a part of this Agreement by reference, is attached hereto as
Exhibit B and shall survive the termination of this Agreement or such Consortium
Member’s withdrawal or removal from the Agreement.

 

8.             INTELLECTUAL PROPERTY.

 

(a)             WSGI shall retain all right, title and interest in all
intellectual property in the Argus One Materials as of the Effective Date of the
Agreement. For purposes hereof “Intellectual Property” shall mean any and all
worldwide proprietary, common law, and/or statutory intellectual property
rights, including but not limited to, patentable materials and patent rights,
copyrightable materials and copyrights, moral rights, trade secret rights,
trademark rights, service mark rights, any applications and registrations
relating thereto, and/or any and all other proprietary rights.

 

(b)             The Consortium Members hereby agree that all alterations,
creation of derivative works of, edits, modifications, enhancements, upgrades,
updates, or revisions to WSGI’s technology or the Argus One Materials or
inventions, creations or developments of new Intellectual Property rights
related to the Argus One Materials or the Program or developed, conceived,
created or first reduced to practice pursuant or during the term of to this
Agreement by any of the Consortium Members hereto, including any members of the
Working Team or the specific project teams (collectively, the “Improvements”),
shall be proprietary to, and the exclusive property of, the Consortium Member or
Members who created or developed them, and such Consortium Member or Members
shall own all right, title and interest therein and thereto (except as set forth
below), including all Intellectual Property rights therein and therefore;
provided, however, that such Consortium Member or Members pursuant to this
Agreement hereby grants to WSGI a perpetual, exclusive, irrevocable,
unconditional, fully paid up and royalty free license to use such Improvements
and Intellectual Property rights therein to design, develop, test, make,
manufacture, have made or manufactured, market, distribute and/or sell the Argus
One line of products in the U.S. and throughout the world, and to use,
reproduce, create, distribute, develop, prepare or protect derivative works and
improvements related to or based on the Improvements and Intellectual Property
rights therein and, more generally to use such Improvements and Intellectual
Property rights therein and any derivative works and improvements related to or
based on the Improvements and Intellectual Property rights therein in WSGI’s
UAV/UAS business; and, provided, further, however, that such Consortium Member
or Members also hereby agrees that it will not use, or authorize, license or
permit any person or entity other than WSGI to use, the Improvements or
Intellectual Property therein in any way whatsoever, including without
limitation, to design, develop, test, make, manufacture, have made or
manufactured, market, distribute and/or sell any LTA UAVs or any other products
or services based on, using or encompassing any of the Improvements or
Intellectual Property therein, or use, reproduce, create, distribute, prepare,
develop or protect derivative works or improvements related to or based on the
Improvements or Intellectual Property therein in the U.S. and anywhere in the
world.

 



 

 

 

(c)             Except as specified in the Agreement, nothing shall be
interpreted as granting any right to any Consortium Member by license or
otherwise in any Intellectual Property owned by any other Consortium Member
prior to or after the Effective Date of the Agreement. All Improvements and
Intellectual Property developed under this Agreement shall be available to all
Consortium Members on a cooperative basis to further the Program and the
objectives of this Agreement.

 

(d)             The Consortium Member(s) owning any Intellectual Property right
shall have the right in its sole discretion to pursue any form of protection for
such Intellectual Property rights, including without limitation, filing patents,
copyrights or trademarks.

 

(e)             No Consortium Member shall use the name, logo, trademarks, trade
names or any facsimile thereof of the other Consortium Members in publicity
releases, websites, blogs, postings, promotional material, advertising,
marketing or business generative efforts without the prior consent of the
Majority, which consent shall not unreasonably be withheld or delayed, provided,
however, that WSGI shall have the right to provide such information as required
to comply with its obligations pursuant to the U.S. securities laws and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.

 

(f)             During the thirty (30) day period following EWA TRIAD’s initial
joining or appointment to a project team, EWA TRIAD reserves the right to
revisit this Article 8 with regards to then existing EWA TRIAD Intellectual
Property; provided, however, that unless EWA TRIAD exercises this right within
such thirty (30) day period, the language of this Article 8 and the remainder of
the Agreement shall govern.

 

9.              RESTRICTED ACTIVITIES. During the term of this Agreement and for
a period of one (1) year from the earlier of the termination of the Agreement or
the withdrawal or removal of the Consortium Member from this Agreement, no
Consortium Member will, directly or indirectly, individually or as a consultant
to, or an employee, officer, director, manager, stockholder (except as the owner
of less than 1% of the stock of a publicly traded company), partner, member or
other owner or participant in any business entity other than in connection with
the Program: (i) engage in or assist any other person or entity to engage in any
business which competes with the Program or WSGI’s Argus One/UAS business
anywhere in the United States or the world; (ii) offer employment or any
consulting arrangement to, hire, or otherwise interfere with the business
relationship of a Consortium Member with, any person or entity who is, or was
within the six month period immediately prior thereto, employed by, associated
with or a consultant to such Consortium Member; (iii) solicit away from a
Consortium Member or endeavor to entice away from a Consortium Member, or
otherwise interfere with the business relationship of the Consortium Member
with, any person or entity who is, or was within the six month period
immediately prior thereto, a customer, dealer, distributor or client of,
supplier, vendor or service provider to the Consortium Member. Notwithstanding
the foregoing, nothing herein prevents any Consortium Member from working with
the Ohio/Indiana UAS Test Center.

 

10.             EXPENSES. Except as otherwise set forth herein, each Consortium
Member will bear its own expenses in connection with the Program and this
Agreement. Funding for specific projects will be secured ahead of time by the
project team members either from team members, in kind services, or from outside
grants, programs or other resources. Consortium Members will actively seek
external funding for some or all of the work done with prior approval of the
Majority and will reach out to take advantage of economic development programs
available to it through Local, State, Federal and other appropriate entities,
including any tax, employment, UAS-related grants, credit, financial assistance,
incentives, etc. as well as any government or potential customer programs.

 



 

 

 

11.             ENGINEERING AND DEVELOPMENT. As a result of the conclusion of
various research projects or objectives, Improvements may be made to or added to
the Argus One airship. Such Improvements will be adequately tested with proven
feasibility to perform as designed. Improvements may result from the conclusion
of research projects, Consortium Member ideas, or external input from potential
customers or funding sources. Improvements shall be coordinated among Consortium
Members and shall be done so as not to interfere with existing scheduled
research or other development or commercialization activities. Project teams
will coordinate so as to efficiently and effectively use the Argus One to
further the Program and the purposes of this Agreement. All project requests,
decisions, results, timelines, etc. shall be promptly reported to the Working
Team as set forth above and approved by WSGI.

 

12.             COMMERCIALIZATION. Consortium Members agree to work
cooperatively to market the Argus One airship once the airship has been
developed and demonstrated to be ready for commercial sale to governmental,
quasi-governmental or commercial customers. Consortium Members shall make
introductions for WSGI to potential customers or interested parties and WSGI
shall be the main contact point thereafter, provided, however, that Consortium
Members will assist WSGI in the marketing and demonstration of the Argus One
airship and assist in the completion of sales, all as reasonably requested by
WSGI. All contracts for the sale of Argus One airships shall be with WSGI or one
of its subsidiaries and all revenue from such sales shall be revenue of WSGI. If
a Consortium Member identifies a potential customer or program for the sale of
Argus One airships, no other Consortium Member can pursue the marketing or sale
of the Argus One to the same customer or program without WSGI’s and the original
Consortium Member’s participation and consent. WSGI may choose to enter into
some form of distributor, sales or other finder agreements with Consortium
Members (at the parties’ discretion) and negotiate such terms and conditions
therein as the parties shall then agree.

 

13.             PAYMENTS. Consortium Members who enter into some form of
distributor, sales or finder agreement with WSGI shall get paid pursuant to the
terms of such agreement upon the sale by them of any Argus One airships.
Consortium Members may receive a negotiated percentage sales fee on sales of the
Argus One airship for a period of time following its commercialization as shall
be negotiated by WSGI and individual Consortium Members at the time of
commercialization based on input, time, money expended, and other related
factors. Any Consortium Member who has been removed or who withdraws from this
Agreement prior to the commercialization of the Argus One airship shall forfeit
its right to any sales fee on the sale of such airships.

 

14.             POST ARGUS ONE COMMERCIALIZATION. Once the Argus One airship has
reached commercialization, the Consortium Members may choose to continue
development of larger Argus One-like airships to increase payload size, increase
altitudes at which the airship can fly, add capabilities, and to otherwise
improve the airship or build next generation airships, with the objective of
creating the first UAS long endurance stratospheric platform. Any such future
research, development and commercialization of additional products will be
conducted by the Consortium Members pursuant to the terms of this Agreement.

 



 

 

 

15.             TERM.

 

(a)              The Parties agree that the term of this Agreement shall
commence as of the Effective Date and continue for a period of two (2) years
(the “Initial Term”), provided, however, that the Agreement shall be renewable
for one (1) year periods by the agreement of the Majority (such period as it may
be extended pursuant to this sentence, the “Term”).

 

(b)              Following the Initial Term, WSGI shall have the right to
terminate this Agreement upon three (3) months written notice to the other
Consortium Members.

 

(c)             If the Agreement is not renewed after the Initial Term or on its
termination pursuant to Section 15(b) above, the Consortium Members will return
to WSGI the Argus One Materials, along with all Improvements, all materials
necessary or appropriate for WSGI to use its license rights set forth in Section
8(b) hereof, and all related equipment, spare parts, designs, drawings, test
logs, computer programs, intellectual property and all other materials in
whatever form, electronic, digital or physical, related to, developed in or then
being used by or in connection with the Program, in good and workable form, as
well as all Confidential Information, as defined in the Nondisclosure Agreement,
and copies thereof or documents containing any such Confidential Information,
and all other property of WSGI in its possession or under its control, if any.
             

 

16.             MEMBER WITHDRAWAL/REMOVAL.             

 

(a)             After the Initial Term, Consortium Members may withdraw from
this Agreement upon three (3) months written notice to the Consortium Members,
provided, however, that any projects it is working on at such time must first
either be completed or appropriately transitioned to another Consortium Member
with the agreement of the Working Team.

 

(b)             Consortium Members may be removed from the Agreement by the
Majority (without such Member voting) upon a material default in the performance
of any of its obligations committed to by it under the terms of the Agreement as
determined by the Working Team or if the Member materially breaches the terms of
the Agreement or its Nondisclosure Agreement. Notice shall be sent to such
Consortium Member regarding any such default or breach and the Consortium Member
shall have fifteen (15) calendar days following the delivery of the breach
notice to cure such default or breach to the satisfaction of the Working Team.

 

(c)             Upon the withdrawal or removal of a Consortium Member, such
Consortium Member shall return to WSGI any of the following in its possession:
the Argus One Materials, along with all Improvements, all materials necessary or
appropriate for WSGI to use its license rights set forth in Section 8(b) hereof,
and all related equipment, spare parts, designs, drawings, test logs, computer
programs, intellectual property and all other materials in whatever form,
electronic, digital or physical, related to, developed in or then being used by
or in connection with the Program, in good and workable form, as well as all
Confidential Information, as defined in the Nondisclosure Agreement, and copies
thereof or documents containing any such Confidential Information, and all other
property of WSGI in its possession or under its control, if any.

 



 

 

 

17.              REPRESENTATIONS.

 

(a)             The Consortium Members each agree that at all times in the
performance of its obligations hereunder, it will neither undertake nor cause,
nor permit to be undertaken, any activity which either (i) is illegal under any
laws, decrees, rules, orders or regulations in effect in either the United
States or any other country in which it is operating, including without
limitation the export regulations, ITAR and the FAA regulations; or (ii) would
have the effect of causing the other Consortium Members to be in violation of
any laws, decrees, rules, orders or regulations in effect in either the United
States or any other country in which such Member has a business interest.

 

(b)             The Consortium Members each represent and warrant to the others
that (i) it is under no contractual or other restrictions or obligations which
are inconsistent with the execution of this Agreement, or which will interfere
with the performance of its obligations hereunder; (ii) the execution and
performance of this Agreement will not violate any policies or procedures of any
other person or entity for which it performs any services concurrently with
those performed herein, and (iii) it does not have any agreements to provide
services to any other person, party, firm, entity or company that is engaged in
any business competitive with the Program and it will not enter into any such
agreement during the Term or during the one (1) year period following the
earlier of the termination or non-renewal of the Agreement or the withdrawal or
removal of the Consortium Member from this Agreement.

 

(c)              Nothing contained in this Agreement shall be deemed to
constitute or create a joint venture, pooling arrangement, partnership or formal
business organization of any kind, and the rights and obligations of the Parties
shall be only those expressly set forth herein. The Consortium Members each
agree that none shall have the power to enter into any agreement on behalf of,
or otherwise bind, the others, and shall not enter into any contract or
commitment on behalf of the other Consortium Members. Nothing in this Agreement
shall be construed as providing for the sharing of profits and losses arising
out of the efforts of any of the Consortium Members.

 

18.             WAIVER. Any waiver by a Party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of the same or any other provision hereof. All waivers by a Party shall
be in writing.

 

19.             SEVERABILITY; REFORMATION. In case any one or more of the
provisions or parts of a provision contained in this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement; and this Agreement shall, to the
fullest extent lawful, be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of a provision, had never been contained
herein, and such provision or part reformed so that it would be valid, legal and
enforceable to the maximum extent possible. Without limiting the foregoing, if
any provision (or part of provision) contained in this Agreement shall for any
reason be held to be excessively broad as to duration, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
fullest extent compatible with then existing applicable law.

 



 

 

 

20.             ASSIGNMENT. No Consortium Member shall have the right to assign
or transfer its rights or obligations under this Agreement without the prior
written consent of the Majority. This Agreement shall be binding upon and inure
to the benefit of the Parties’ respective successors and permitted assigns.

 

21.             AMENDMENTS. This Agreement, along with the Nondisclosure
Agreements of the Consortium Members, constitutes the entire agreement between
the Parties hereto and replaces and supersedes all prior agreements relating to
the subject matter hereof, between the Parties to this Agreement and their
affiliates. This Agreement may be amended or modified, in whole or in part, only
by an instrument in writing signed by all Parties hereto.

 

22.             NOTICES. Any notices or other communications required hereunder
shall be addressed to the then Point of Contact, in writing and shall be deemed
given when delivered in person, by nationally recognized overnight courier
service, or when mailed, by certified or registered first class mail, postage
prepaid, return receipt requested, addressed to the Parties at their addresses
specified in the preamble to this Agreement or to such other addresses of which
a Party shall have notified the others in accordance with the provisions of this
Section 22; provided, however, the address set forth above for WSGI shall be
used only for personal or courier delivery and if notice is to be sent by mail,
it shall be sent to WSGI at Mail Code: SWC, Kennedy Space Center, FL 32899; and
provided, further, however, that the contact person for EWA TRIAD shall be Kim
Thomas.

 

23.             GOVERNING LAW. This Agreement shall be construed in accordance
with and governed for all purposes by the laws of State of Delaware, without
regard to its internal choice of law analysis. Any dispute arising hereunder
shall be referred to and heard only in an appropriate court of competent
jurisdiction in Delaware.

 

24.             SURVIVAL. The provisions of Sections 7, 8, 9, 10, 15(c) and
17-25 of this Agreement shall survive the non-renewal or termination of this
Agreement and the withdrawal or removal of a Consortium Member from this
Agreement. Moreover, the non-renewal or termination of this Agreement or the
withdrawal or removal of a Consortium Member from this Agreement shall not
supersede or affect the obligations of the Consortium Members with respect to
the protection of the Confidential Information, as set forth in the
Nondisclosure Agreement, which shall survive and remain in full force and
effect.

 

25.             LIMITATION OF LIABILITY. In no event shall any Consortium Member
be liable to the others for any punitive, exemplary, special, indirect,
incidental or consequential damages (including, but not limited to, lost
profits, lost revenues, lost business opportunities, loss of use or equipment
down time, and loss of or corruption to data) arising out of or relating to this
Agreement, regardless of the legal theory under which such damages are sought,
and even if the Consortium Members have been advised of the possibility of such
damages or loss.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Ohio Lighter Than Air UAS
Consortium Teaming Agreement to be duly executed by their respective authorized
signatories as of the Effective Date.

 

 

WORLD SURVEILLANCE GROUP INC.

 

 

By: /s/ Glenn D. Estrella

Name:  Glenn D. Estrella

Title:    President and CEO

 

 

THE TRIDENT GROUP, LTD.

 

 

By: /s/ Drew West

Name:  Drew West

Title:    President

 

 

EWA TRIAD, LLC

 

 

By: /s/ Kim Thomas

Name:  Kim Thomas

Title:    Vice President of Contracts

 

 

ADVANCED VIRTUAL ENGINE TEST CELL, INC.

 

 

By: /s/ James Mainord

Name:  James Mainord

Title:    Legal Director

 

 

 

 

Exhibit A

 

Additional Consortium Member Signature Page

 

IN WITNESS WHEREOF, the undersigned have caused this Ohio Lighter Than Air UAS
Consortium Teaming Agreement to be duly executed by its respective authorized
signatories as of the date first indicated below.

 



Name of Consortium Member:  

 

By:   Name:   Title:       Date:       Point of Contact:       Address:        
      Telephone:       Email:  

 

 

 

 

Exhibit B

 

Nondisclosure Agreement

 

 

 